Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 21, 2020

The Court of Appeals hereby passes the following order:

A21A0465. ABEL TOBAR CISNEROS v. THE STATE.

      This appeal was docketed in this Court on October 7, 2020. After Appellant
failed to file a brief by October 27, 2020, this Court issued an order on November 10,
2020, requiring Appellant to file his brief no later than November 20, 2020. That
order further provided that Appellant’s failure to file a brief by November 20 would
result in the dismissal of this appeal.


      As of the date of this order, Appellant’s enumeration of errors and brief still
have not been filed. Accordingly, this appeal is deemed abandoned and is hereby
ordered DISMISSED. Court of Appeals Rules 7, 23 (a).


      Nothing in this order shall preclude Appellant from filing a timely motion for
reconsideration and seeking reinstatement of the appeal. Because procedural
deficiencies have deprived Appellant of the right of appellate review, Appellant is
hereby informed of the following in accordance with Rowland v. State, 264 Ga. 872
(452 SE2d 756) (1995):
      This Court has dismissed your appeal because an enumeration of errors
      and a brief have not been filed on your behalf as required. If this failure
      occurred while you were represented by legal counsel and was due to
      your appellate counsel’s failure to perform the duties of appellate
      counsel, and if you still wish to appeal, you may file a motion in the trial
      court for permission to pursue an out-of-time appeal. If the trial court
      grants your motion for an out-of-time appeal, you will have 30 days
      from the filing date of the order granting your motion to file in the trial
      court a notice of appeal from the judgment of conviction and sentence.
      If the trial court denies your motion for an out-of-time appeal, you will
      have 30 days from the filing date of the order denying your motion to
      file in the trial court a notice of appeal from that order.


      The Clerk of Court is directed to send a copy of this order to Appellant as well
as to Appellant’s attorney of record, if any. Appellant’s attorney is also directed to
send a copy of this order to Appellant.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/21/2020
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                               , Clerk.